DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 11 January 2022 have been fully considered but are not persuasive. The new limitations of the independent claim are disclosed by at least Ebner et al. (German Patent Publication # 10 2005 015 484), as explained in the rejection below. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.


3.	Claims 1-11 rejected under 35 U.S.C. 103 as being unpatentable over Ebner et al. (German Patent Publication # 10 2005 015 484) in view of Christ et al. (German Patent Publication # 10 2012 206 559; see also corresponding U.S. Patent Application Publication # 2015/0053165).

Regarding claim 1, Ebner discloses a control device for a vehicle having a plurality of torque sources provided on an axle (paras [1], [7], [11], [18], [22], Fig.3, etc), the control device comprising: 
a plurality of control outputs, each respective control output configured to output a control signal to a respective individual torque source of the plurality of torque sources in order to influence the torque generated by the respective torque sourc
an anti-jerk controller 
determine a countertorque value for reducing oscillations in a longitudinal movement of the vehicle (paras. [41], [42], etc), 
determine, based on a magnitude of a requested torque and a rate of change of the requested torque, weighting factors for splitting the countertorque value into at least two partial countertorque values (paras [36] – [37], [17] – [19], Figs. 1 and 2, etc: based on accelerator pedal input FP curve (i.e. requested torque) including accelerator pedal position FP (i.e. magnitude of requested torque) and rate of change of accelerator pedal 
split, according to the determined weighting factors, the countertorque value into the at least two partial countertorque values (paras. [21] - [28], [42], etc); and 
provide, to each of different respective control outputs, a respective countertorque value of the at least two partial countertorque values
wherein the requested torque is a torque requested, by a driver, from the plurality of torque sources (paras [36] – [37], [17] – [19], Figs. 1 and 2, etc: requested torque from accelerator pedal input by driver, the torque to be output by the plurality of torque sources).
Ebner does not disclose determining a rotational speed of at least one of the torque sources, or that the determining of the countertorque is in dependence on the rotational speed.
In the same field of endeavor, Christ discloses determining a rotational speed of at least one of the torque sources, and that the determining of the countertorque is in dependence on the rotational speed (paras. [8], [10], [11], [15], [24] - [27], Fig.1a and 1b, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Ebner to do so, as taught by Christ and/or well known in the art, in order to compensate for vibrations of the drive train that occur as a function of the 




Regarding claim 2, Ebner further discloses that the at least two torque sources are configured to output control signals in dependence on the at least two partial countertorque values in order to effect the engagement of the anti-jerk function via a subgroup of the torque sources assigned to the axle (paras [22], [30], [41], [42], Fig.1 and 2, etc).  

Regarding claim 3, Ebner further discloses that the plurality of torque sources consist of the at least two partial torque sources (paras. [39] - [42], Fig. 3, etc).  

Regarding claim 4, Ebner in view of knowledge well known in the art further discloses a first input configured to receive a first signal characterizing the rotational speed of the at least one of the torque sources, wherein the countertorque value is determined based in on a double derivation of a time profile of a value of the first signal (see for example DE 103 13 338, paras [16], [22], [23]; or DE 197 21 298, paras [24], [26], [30], etc).  

Regarding claim 5, Ebner in view of knowledge well known in the art further a first input configured to receive a first signal characterizing a rotational speed of the at least one of the torque sources, and a second input configured to receive a second signal characterizing a rotational speed of the axle, wherein the countertorque value is 

Regarding claim 6, Ebner in view of knowledge well known in the art further discloses that the plurality of torque sources includes a first torque source and a second torque source, wherein the first torque source is connected to the second torque source via a dual-mass flywheel, and wherein the second torque source is drive-connected to the axle, in order to allow a torque generated by the first torque source to be transmitted via the dual-mass flywheel and the second torque source to the axle, and wherein a weighting factor assigned to the first torque source is larger than a weighting factor assigned to the second torque source in the splitting of the countertorque value into the at least two partial countertorque values (see for example DE 10 2004 039 756, paras [30], [31], [45], etc).  

Regarding claim 7, Ebner further discloses that the weighting factors for splitting the countertorque value into the at least two partial countertorque values are further determined based on a magnitude of the requested torque (paras [36] - [39], [17] – [19], Figs. 1 and 2, etc: accelerator pedal position FP).  

Regarding claim 8, Ebner further discloses that the rate of change of the requested torque is determined based on a derivation of an accelerator pedal position as a function of time (paras [36] - [39], [17] – [19], Figs. 1 and 2, etc: slope of accelerator pedal position FP as shown in figs. 1-2).  

Regarding claim 9, Ebner further discloses that the plurality of torque sources comprises a first torque source and a second torque source, and wherein the weighting factors are determined such that the countertorque is output exclusively via the first torque source for countertorque values below a threshold value and is output both via the first torque source and via the second torque source for countertorque values greater than the threshold value (paras [22], [30], [41], [42], Fig.1 and 2, etc).  

Regarding claim 10, Ebner further discloses that the weighting factors are determined such that the countertorque is simultaneously generated, at least temporarily, by the at least two torque sources (paras [22], [30], [41], [42], Fig.1 and 2, etc).  

Regarding claim 11, Ebner in view of knowledge well known in the art further discloses that the countertorque value is determined based on the double derivation of the time profile of the value of the first signal with subsequent use of a bandpass filter (see for example DE 103 13 338, paras [16], [22], [23]; or DE 197 21 298, paras [24], [26], [30], etc).


4.	Claims 1-11 rejected under 35 U.S.C. 103 as being unpatentable over Ebner et al. (German Patent Publication # 10 2005 015 484) in view of Streib (German Patent Publication # 10 2006 036 217).

Regarding claim 1, Ebner discloses a control device for a vehicle having a plurality of torque sources provided on an axle (paras [1], [7], [11], [18], [22], Fig.3, etc), the control device comprising: 
a plurality of control outputs, each respective control output configured to output a control signal to a respective individual torque source of the plurality of torque sources in order to influence the torque generated by the respective torque sourc
an anti-jerk controller 
determine a countertorque value for reducing oscillations in a longitudinal movement of the vehicle (paras. [41], [42], etc), 
determine, based on a magnitude of a requested torque and a rate of change of the requested torque, weighting factors for splitting the countertorque value into at least two partial countertorque values (paras [36] – [37], [17] – [19], Figs. 1 and 2, etc: based on accelerator pedal input FP curve (i.e. requested torque) including accelerator pedal position FP (i.e. magnitude of requested torque) and rate of change of accelerator pedal position (rate of change of FP as shown in figs) (i.e. rate of change of requested torque)); 

provide, to each of different respective control outputs, a respective countertorque value of the at least two partial countertorque values
wherein the requested torque is a torque requested, by a driver, from the plurality of torque sources (paras [36] – [37], [17] – [19], Figs. 1 and 2, etc: requested torque from accelerator pedal input by driver, the torque to be output by the plurality of torque sources).
Ebner does not disclose determining a rotational speed of at least one of the torque sources, or that the determining of the countertorque is in dependence on the rotational speed.
In the same field of endeavor, Streib discloses determining a rotational speed of at least one of the torque sources, and that the determining of the countertorque is in dependence on the rotational speed (paras. [9] - [17], etc).
It would have been obvious before the effective filing date of the claimed invention to modify Ebner to do so, as taught by Streib and/or well known in the art, in order to compensate for vibrations of the drive train that occur as a function of the rotational speed of the torque source (Streib paras. [9] - [17], etc).  

Regarding claim 2, Ebner further discloses that the at least two torque sources are configured to output control signals in dependence on the at least two partial 

Regarding claim 3, Ebner further discloses that the plurality of torque sources consist of the at least two partial torque sources (paras. [39] - [42], Fig. 3, etc).  

Regarding claim 4, Ebner in view of knowledge well known in the art further discloses a first input configured to receive a first signal characterizing the rotational speed of the at least one of the torque sources, wherein the countertorque value is determined based in on a double derivation of a time profile of a value of the first signal (see for example DE 103 13 338, paras [16], [22], [23]; or DE 197 21 298, paras [24], [26], [30], etc).  

Regarding claim 5, Ebner in view of knowledge well known in the art further discloses a first input configured to receive a first signal characterizing a rotational speed of the at least one of the torque sources, and a second input configured to receive a second signal characterizing a rotational speed of the axle, wherein the countertorque value is determined based on a difference between a value of the first signal and a value of the second signal and/or on a difference between a value of a third signal derived from the first signal and a value of a fourth signal derived from the second signal (see for example DE 10 2004 039 756, paras [30], [31], [34], [42], [43], [45]; or DE 197 21 298, paras [24], [26], [30], etc).  

Regarding claim 6, Ebner in view of knowledge well known in the art further discloses that the plurality of torque sources includes a first torque source and a second torque source, wherein the first torque source is connected to the second torque source via a dual-mass flywheel, and wherein the second torque source is drive-connected to the axle, in order to allow a torque generated by the first torque source to be transmitted via the dual-mass flywheel and the second torque source to the axle, and wherein a weighting factor assigned to the first torque source is larger than a weighting factor assigned to the second torque source in the splitting of the countertorque value into the at least two partial countertorque values (see for example DE 10 2004 039 756, paras [30], [31], [45], etc).  

Regarding claim 7, Ebner further discloses that the weighting factors for splitting the countertorque value into the at least two partial countertorque values are further determined based on a magnitude of the requested torque (paras [36] - [39], [17] – [19], etc: accelerator pedal position).  

Regarding claim 8, Ebner further discloses that the rate of change of the requested torque is determined based on a derivation of an accelerator pedal position as a function of time (paras. [36], [37], etc).  

Regarding claim 9, Ebner further discloses that the plurality of torque sources comprises a first torque source and a second torque source, and wherein the weighting 

Regarding claim 10, Ebner further discloses that the weighting factors are determined such that the countertorque is simultaneously generated, at least temporarily, by the at least two torque sources (paras [22], [30], [41], [42], Fig.1 and 2, etc).  

Regarding claim 11, Ebner in view of knowledge well known in the art further discloses that the countertorque value is determined based on the double derivation of the time profile of the value of the first signal with subsequent use of a bandpass filter (see for example DE 103 13 338, paras [16], [22], [23]; or DE 197 21 298, paras [24], [26], [30], etc).


Allowable Subject Matter
5.	    Claims 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-13 are allowable subject matter because none of the prior art discloses the claimed steps of assigning, when the magnitude of the requested torque exceeds a threshold requested torque, a first set of weighting factors; assigning, when the magnitude of the requested torque falls below the threshold requested torque and the rate of change of the requested torque exceeds a threshold rate of change, a second set of weighting factors, and assigning, when the magnitude of the requested torque falls below the threshold requested torque and the rate of change of the requested torque falls below the threshold rate of change, a third set of weighting factors, in combination with the remaining claim limitations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3663
February 9, 2022